DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4, 6, 8, 10, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0280520 A1 to Pan et al. (hereinafter Pan).
Regarding claim 1, 2, 4, and 6, Pan discloses a wavelength converting member (para [0074]), comprising:
a sintered body of a mixed powder (para [0020] and [0064], co-sintering two different phosphor powders) consisting of 

an aluminate containing at least one kind of a rare earth aluminate (para [0043] and [0064]), particularly Y3AI5O12 (para [0047]) and Y3Al5O12:Ce (para [0057])  

Regarding claim 8, Pan discloses the wavelength converting member according to claim 1, wherein the nitride-based fluorescent material is CaAlSiN3:Eu and the rare earth aluminate is Y3Al5O12 (para [0084]).

Regarding claims 10 and 11, Pan discloses a method for producing a wavelength converting member, comprising: preparing a molded body formed by a mixed powder consisting of a fluorescent material containing at least one kind of a nitride-based fluorescent material and an aluminate containing at least one kind of a rare earth aluminate (para [0084]); and
sintering the molded body to obtain a wavelength converting member containing a sintered body consisting of the fluorescent material and the aluminate (para [0084]), wherein the sintering is performed according to a solid compression sintering method (para [0085]).

Regarding claim 15, Pan discloses the method for producing a wavelength converting member according to claim 10, wherein the nitride-based fluorescent material is CaAlSiN3:Eu and the rare earth aluminate is Y3Al5O12 (para [0084]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The instant claims contain the transitional phrase “comprising”.  See MPEP 2111.03, cited above.  This open-ended definition has been taken into consideration in the following rejections.  
Claims 1, 2, 4-6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0149956 A1 to Mueller-Mach et al. (hereinafter Mueller-Mach).
Regarding claim 1, Mueller-Mach discloses a wavelength converting member, comprising:
a sintered body (para [0023]) of a mixed powder (para [0022]) consisting of 
a fluorescent material containing multiple phosphors (multiple luminescent grains, para [0021]) wherein the phosphors are selected from a group that includes nitride-based fluorescent materials and oxynitride-based fluorescent materials (para [0021]); and
aluminates comprising rare earth aluminates (para [0021] and [0024]).
It would be obvious to one of ordinary skill in the art to combine at least one nitride or oxynitride fluorescent material, that provides red light, with at least one rare 

Regarding claims 2 and 6, Mueller-Mach discloses the wavelength converting member according to claim 1, wherein the rare earth aluminate is (Lu1-x-y-a-b YxGdy)3(Al1-z-uGazSiu)12-uOzNu:CeaPrb where 0≤x,y,≤1, 0<z≤0.1, 0≤u≤0.2, 0<a≤0.2 and 0<b≤0.1 (para [0024], which overlaps and encompasses Y3AI5O12:Ce, (Y,Gd)3Al5O12:Ce, Y3(Al,Ga)5O12:Ce, (Y,Gd)3(Al,Ga)5O12:Ceand Lu3AI5O12:Ce (para [0024]).

Regarding claim 4, Mueller-Mach discloses the wavelength converting member according to claim 1, wherein the nitride-based fluorescent material is at least one kind selected from the group consisting of (Ca,Sr,Ba)AlSiN3:Eu, (Ca,Sr,Ba)AlSiN3:Ce, (Ca,Sr,Ba)2Si5N8:Eu, CaAlSiN3:Eu, CaAlSiN3:Ce, (Ca,Sr)AlSiN3:Eu, (Ca,Sr)AlSiN3:Ce, Ca2Si5N8:Eu, and (Ca,Sr)2Si5N8:Eu (para [0021]).

Regarding claim 5, Mueller-Mach discloses the wavelength converting member according to claim 1, wherein the oxynitride-based fluorescent material is (Sr1-a-bCabBac)SixNyOz:Eu, where a=b=0 to 0.25 and x=y=z=1.5 to 2.5 (para [0021]).  When a=b=0 and x=y=2, the material is BaSi2O2N2:Eu.

claim 8, Mueller-Mach discloses the wavelength converting member according to claim 1, wherein the nitride-based fluorescent material is CaAlSiN3:Eu, and the rare earth aluminate is Y3Al5O12 (para [0022] and [0024]).

Regarding claim 9, Mueller-Mach discloses the wavelength converting member according to claim 1, wherein the content of the aluminate is 32.05% to 80.93% by mass (para [0022], based on 25-75 vol% Y3Al5O12:Ce), which overlaps the instantly claimed range of 50% by mass or more.  See MPEP 2144.05(I), which states that ‘In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists’.

Regarding claim 10, Mueller-Mach discloses the method for producing a wavelength converting member, comprising: preparing a molded body (para [0043] and [0047) formed by a mixed powder consisting of a fluorescent material containing at least one kind selected from the group consisting of a nitride-based fluorescent material and an oxynitride-based fluorescent material and an aluminate containing at least one kind selected from the group consisting of a rare earth aluminate (as discussed above); and
sintering the molded body to obtain a wavelength converting member containing a sintered body of the fluorescent material and the aluminate (para [0043]).

Regarding claim 11, Mueller-Mach discloses the method for producing a wavelength converting member according to claim 10, wherein the sintering is performed according to a solid compression sintering method (para [0047]).

Regarding claim 12, Mueller-Mach discloses the method for producing a wavelength converting member according to claim 10, wherein the content of the aluminate is 32.05% to 80.93% by mass (para [0022], based on 25-75 vol% Y3Al5O12:Ce), which overlaps the instantly claimed range of 50% by mass or more relative to a total amount of a mixed powder obtained by mixing the aluminate and the fluorescent material.  See MPEP 2144.05(I), cited above.

Regarding claim 13, Mueller-Mach discloses the method for producing a wavelength converting member according to claim 10, wherein the average particle diameter of the aluminate is between 2 and 20 µm (para [0024]), which falls completely within the instantly claimed range of 1 µm or more and 25 µm or less.

Regarding claim 14, Mueller-Mach discloses the method for producing a wavelength converting member according to claim 10, wherein the average particle diameter of the fluorescent material is in a range of between 0.1 and 20 µm (para [0020]), which overlaps the instantly claimed range of 1 µm or more and 25 µm or less.  See MPEP 2144.05(I), cited above. 

Regarding claim 15, Mueller-Mach discloses the method for producing a wavelength converting member according to claim 10, wherein the nitride-based fluorescent material is CaAlSiN3:Eu, and the rare earth aluminate is Y3Al5O12 (para [0022] and [0024]).

Claims 9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pan.
Regarding claims 9 and 12, Pan discloses the wavelength converting member according to claim 1 and the method of claim 10, but fails to expressly disclose wherein the content of the aluminate is 50% by mass or more. See MPEP 2144.05(II), cited above. One of ordinary skill in the art is expected to arrive at the instantly claimed amount of the aluminate by routine experimentation with the goal of providing a fully dense ceramic (para [0025]) with the desired combination of mechanical and luminescent properties (para [0008]). 

Regarding claim 13, Pan discloses the method for producing a wavelength converting member according to claim 10, wherein the average particle diameter of the aluminate is in a range of about 0.1 to about 200 µm (para [0039]), which overlaps the instantly claimed range of 1 µm or more and 25 µm or less.  See MPEP 2144.05(I),cited above.

Regarding claim 14, Pan discloses the method for producing a wavelength converting member according to claim 10, wherein the average particle diameter of the fluorescent material, after sintering, is in a range of about 0.1 to about 20 µm (para [0061]), which overlaps the instantly claimed range of 1 µm or more and 25 µm or less.  See MPEP 2144.05(I),cited above.

Response to Arguments
Applicant’s arguments, see page 5, filed 12/21/20, with respect to the 112 rejections have been fully considered and are persuasive.  The most recent amendments to the claims resolve the issues.  Therefore, the 112(b) rejection of claims 11, 13 and 14 has been withdrawn. 

Applicant's arguments filed 12/21/20, regarding Pan, have been fully considered but they are not persuasive. Applicant argues that Pan does not teach a sintered body of a mixed powder but rather teaches a dense phosphor ceramic formed from tape cast phosphors that are layered and sintered.  However, tape cast layers are only one embodiment and the reference is not limited to that embodiment.  Note that the tape laminates are formed from one or more kinds of phosphor powder.  The tapes are then layered and sintered (para [0068]).  Also see para [0064] of Pan, which expressly states that “In some embodiments, a ceramic compact comprises a garnet material and a nitride material in a single layer.  In some embodiments, the garnet material can be a yttrium garnet.  In some embodiments, the nitride material can be CaAlSiN3”. YAG is a preferred yttrium garnet (para [0048]). The compact is sintered (para [0071]).  Therefore, Pan does teach a sintered body of a mixed powder. 
Therefore, the 102(a)(1) rejection of claims 1, 2, 4, 6, 8, 10, 11 and 15 as anticipated by Pan stands. 
The 103 rejection of claims 9 and 12-14 as obvious over Pan also stands.

Applicant's arguments filed 12/21/20, regarding Kameshima, have been fully considered and are persuasive.  The newly amended claims employ the closed transitional phrase “consisting of”, which does not allow for the presence of glass as required by Kameshima.  
Therefore, the 102(a)(1) rejection of claims 1-4, 6-8, 10, 11 and 15 as anticipated by Kameshima has been withdrawn.
The 103 rejection of claims 5, 9 and 12 as obvious over Kameshima has also been withdrawn.

Applicant's arguments filed 12/21/20, regarding Mueller-Mach, have been fully considered but they are not persuasive. Applicant argues that the reference is limited to Ce doped YAG mixed with non-doped YAG and therefore does not teach a mixed powder consisting of a nitride or oxynitride based fluorescent material and an aluminate.  However, the reference is not limited to the doped/non-doped YAG embodiment.  The broad teaching of the reference discloses embodiments drawn to a multi-grain ceramic than includes more than one type of luminescent grain that emit at different wavelengths in para [0022]. Examples of such luminescent materials including nitrides, oxynitrides and aluminates are also listed in para [0022]. The reference teaches a mixed powder.  Mueller-Mach also teaches that the ceramic consists of a sintered mixed powder (para [0023]).  The reference teaches a sintered body of a mixed powder.
Therefore, the 103 rejection of claims 1, 2, 4-6 and 8-15 as obvious over Mueller-Mach stands. 

Applicant’s arguments, see pages 10-11, filed 12/21/20, with respect to the double patenting rejections have been fully considered and are persuasive.  Both 476 and 922 require the presence alumina in addition to the nitride phosphor and the aluminate of the newly amended claims. The transitional phrase “consisting of” set forth in the newly amended claims does not allow for the presence of alumina. 
Therefore, the provisional obviousness double patenting of claims 1, 2, 4 and 9-14 as obvious over the claims of 476 has been withdrawn. 
The provisional obviousness double patenting of claims 1-4, 8, 9, 12, 18, 20 and 23 as obvious over the claims of 922 has been withdrawn. 

Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art, Pan, teaches rare earth aluminates but does not teach or suggest alkaline earth aluminates.  A review of the prior art does not suggest modifying Pan by replacing the rare earth aluminates with alkaline earth aluminates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  





/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        
/Matthew E. Hoban/Primary Examiner, Art Unit 1734